


110 HRES 132 IH: Recognizing and honoring the life and

U.S. House of Representatives
2007-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 132
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2007
			Mr. Rangel submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Recognizing and honoring the life and
		  achievements of Constance Baker Motley, a judge for the United States District
		  Court, Southern District of New York.
	
	
		Whereas Constance Baker Motley was born in 1921, in New
			 Haven, Connecticut, the ninth of 12 children of immigrants from the Caribbean
			 island of Nevis;
		Whereas Constance Baker Motley died on September 28, 2005
			 in New York City, after serving for over 50 years as a jurist and having a
			 major impact on ending racial discrimination;
		Whereas Constance Baker Motley’s mother, Rachel Baker, was
			 a founder of the New Haven Branch of the National Association for the
			 Advancement of Colored People (NAACP) and her father, Willoughby Alva Baker,
			 worked as a chef for various student organizations at Yale University;
		Whereas during her adolescence, Constance Baker Motley
			 became a respected community activist, graduated with honors from New Haven
			 High School, and impressed a local businessman and philanthropist, Clarance
			 Blakeslee, who consequently offered to finance her higher education;
		Whereas in 1943, Constance Baker Motley graduated from New
			 York University with a Bachelor of Arts degree in economics;
		Whereas Constance Baker Motley received her law degree
			 from Columbia University in 1946;
		Whereas Constance Baker Motley married real estate and
			 insurance broker, Joel Wilson Motley, and raised a son, Joel Motley III;
		Whereas in 1945, Constance Baker Motley became a law clerk
			 to Thurgood Marshall, who was then Chief Counsel of the NAACP Legal Defense and
			 Educational Fund, Inc.;
		Whereas in 1946, Constance Baker Motley became a
			 full-fledged member of the New York office of the NAACP Legal Defense and
			 Educational Fund, Inc., where she served as a staff member and associate
			 counsel for more than 20 years;
		Whereas, as a staff attorney at the NAACP Legal Defense
			 and Educational Fund, Inc., Constance Baker Motley fought tirelessly alongside
			 Thurgood Marshall and other leading civil rights lawyers to dismantle
			 segregation throughout the country;
		Whereas Constance Baker Motley was the only female
			 attorney on the legal team that won the landmark desegregation case, Brown v.
			 Board of Education;
		Whereas Constance Baker Motley argued 10 major civil
			 rights cases before the Supreme Court, winning all but one, including the case
			 brought on behalf of James Meredith challenging the University of Mississippi’s
			 refusal to admit him;
		Whereas on October 16, 1961, Constance Baker Motley argued
			 Hamilton v. Alabama before the United States Supreme Court, a case involving
			 the right to counsel in capital punishment cases;
		Whereas Constance Baker Motley argued Turner v. City of
			 Memphis before the United States Supreme Court, a case that resulted in the
			 desegregation of the Dobbs Houses Restaurant in the Memphis Municipal Airport
			 Terminal;
		Whereas on May 27, 1963, Constance Baker Motley
			 successfully argued the case of Watson v. City of Memphis before the United
			 States Supreme Court, a case which defeated a plan to desegregate all
			 recreational facilities in Memphis over a 12-year period by requiring immediate
			 desegregation, and which warned that the period of transition from segregated
			 to desegregated schools under Brown v. Board of Education must be
			 accelerated;
		Whereas Constance Baker Motley argued the case of
			 Shuttlesworth v. City of Birmingham before the United States Supreme Court, a
			 case involving the arrest and conviction of Reverend Fred L. Shuttlesworth and
			 Reverend Charles L. Billups for urging students to engage in civil
			 disobedience, obtaining a ruling that resulted in the convictions being
			 reversed;
		Whereas Constance Baker Motley successfully argued before
			 the United States Supreme Court, in Calhoun v. Latimer, that a school board’s
			 integration policy was insufficiently remedial and warranted
			 reconsideration;
		Whereas Constance Baker Motley argued before the United
			 States Supreme Court on behalf of sit-in protesters in Barr v. City of
			 Columbia, a case in which the Court overturned the trespass and breach-of-peace
			 convictions of the protesters;
		Whereas Constance Baker Motley argued Hamm v. City of Rock
			 Hill before the United States Supreme Court, a case in which the Court
			 overturned State convictions in Arkansas and South Carolina that had been based
			 on sit-in conduct which had occurred prior to the passage of Title II of the
			 Civil Rights Act of 1964 but was prosecuted after the effective date of such
			 Act;
		Whereas Constance Baker Motley’s only loss before the
			 United States Supreme Court was in Swain v. Alabama, a case in which the Court
			 refused to proscribe race-based peremptory challenges in cases involving
			 African-American defendants and which was later reversed in Batson v. Kentucky
			 on grounds that had been largely asserted by Constance Baker Motley in the
			 Swain case;
		Whereas in 1964 and 1965, Constance Baker Motley served in
			 the New York State Senate as its first African-American female member;
		Whereas in 1965, Constance Baker Motley became the first
			 African-American woman, and the first woman, to serve as president of the
			 Borough of Manhattan, holding that office until 1966, and the first candidate
			 for that office to win the endorsements of the Republican, Democratic, and
			 Liberal Parties;
		Whereas Constance Baker Motley, in her capacity as an
			 elected public official in New York, continued to fight for civil rights,
			 dedicating herself to the revitalization of the inner city and improvement of
			 urban public schools and housing;
		Whereas in 1966, Constance Baker Motley was appointed by
			 President Johnson as a United States District Court Judge for the Southern
			 District of New York at the urging of Senator Robert F. Kennedy of New York, a
			 Democrat, and with the support of Senator Jacob K. Javits, a Republican;
		Whereas opposition by Southern Senators to the appointment
			 of Constance Baker Motley was defeated and her appointment was confirmed 9
			 months later, making her the first African-American woman, and only the fifth
			 woman, appointed and confirmed for a Federal judgeship;
		Whereas in 1982, Constance Baker Motley was elevated to
			 Chief Judge of the United States District Court for the Southern District of
			 New York, the largest Federal trial court in the United States;
		Whereas Constance Baker Motley assumed senior status in
			 1986, and continued serving with distinction for the next 2 decades;
		Whereas in 1988, Constance Baker Motley published her
			 inspirational autobiography, Equal Justice Under Law: The Life of a
			 Pioneer for Black Civil Rights and Women’s Rights;
		Whereas Judge Kimba Wood, a former colleague of Constance
			 Baker Motley on the United States District Court for the Southern District of
			 New York, described her as having the strength of a self-made star. As
			 she grew, she was unfailingly optimistic and positive; she never let herself be
			 diverted from her goal of achieving civil rights, even though, as she developed
			 as a lawyer, she faced almost constant condescension from our profession due to
			 her being an African-American woman.;
		Whereas Constance Baker Motley was inducted into the
			 National Women’s Hall of Fame in 1993;
		Whereas President Bill Clinton awarded Constance Baker
			 Motley the Presidential Citizen’s Medal and praised her, stating that as
			 a dedicated public servant and distinguished judge, she has broken down
			 political, social, and professional barriers, and her pursuit of equal justice
			 under law has widened the circle of opportunity in America.;
		Whereas Constance Baker Motley was a civil rights lawyer
			 and trailblazer who fought for 2 decades for equal rights under the law;
			 and
		Whereas Constance Baker Motley will be remembered as one
			 of the greatest civil rights lawyers: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)acknowledges the
			 lifelong service of Constance Baker Motley to the United States as a talented
			 civil rights lawyer, dedicated public servant, and skillful jurist; and
			(2)commends Constance
			 Baker Motley for—
				(A)her 39-year tenure
			 on the United States District Court for the Southern District of New York;
			 and
				(B)her lifelong
			 commitment to the advancement of civil rights and social justice.
				
